Case: 10-10015     Document: 00511143999          Page: 1    Date Filed: 06/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2010
                                     No. 10-10015
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME SANTOS-RAMOS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:07-CR-165-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Jaime Santos-Ramos (Santos), federal prisoner #
36854-177, pleaded guilty to aiding and abetting the possession with intent to
distribute 100 kilograms or more of marijuana, and he was sentenced to 96
months of imprisonment and five years of supervised release. In his appeal of
the district court’s denial of his motion for reduction of sentence, identified as
arising under 18 U.S.C. § 3582(c)(2), Santos contends that the district court
erroneously calculated the advisory sentencing guidelines range when it failed

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10015    Document: 00511143999 Page: 2         Date Filed: 06/16/2010
                                 No. 10-10015

to reduce his offense level for his minimal role in the offense and when it
attributed a larger quantity of marijuana to him.
      Section 3582(c) provides the statutory basis for the district court to reduce
a term of imprisonment, viz., (1) on motion of the Director of the Bureau of
Prisons (BOP), (2) when authorized by F ED. R. C RIM. P. 35 or statute, or (3) if the
defendant’s guidelines range has been lowered subsequently. None of these
conditions is present in this case. See § 3582(c); F ED . R. C RIM . P. 35(a), (b).
Likewise, because Santos did not file a notice of appeal from his judgment of
conviction, 18 U.S.C. § 3742 is not available as a jurisdictional basis for his
motion. See § 3742; see also United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994).
      Consequently, Santos’s motion is an unauthorized motion without a
jurisdictional basis. See Early, 27 F.3d at 142. The district court’s denial of
Santos’s motion for reduction of his sentence is
AFFIRMED.




                                         2